[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                July 2, 2007
                              No. 06-15552                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                D. C. Docket No. 06-00025-CR-FTM-99-SPC

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

THEODIS EUGENE GOODMAN,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (July 2, 2007)

Before BIRCH, BLACK, and HILL, Circuit Judges.

PER CURIAM:

     David J. Joffee, appointed counsel for Theodis Eugene Goodman, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Morse’s conviction and sentence are AFFIRMED.




                                          2